TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00520-CR


                               Gregory James Dalton, Appellant

                                                 v.

                                  The State of Texas, Appellee


          FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-DC-15-301607, THE HONORABLE BRENDA KENNEDY, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due on December 29, 2017.              On

counsel’s motions, the time for filing was extended to March 29, 2018. Appellant’s counsel has

now filed a third motion, requesting that the Court extend the time for filing appellant’s brief.

We grant in part the motion for extension of time and order appellant to file a brief no later than

April 30, 2018. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on April 4, 2018.



Before Justices Puryear, Pemberton, and Bourland

Do Not Publish